Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary

This office action for US Patent application 17/036393 is responsive to communications filed on September 29, 2020. Currently, claims 1-20 are pending are presented for examination.

Claim Objections
Claims 1, 11, 20 is/are objected to because the term “a predetermined set of rules” are not well-defined. The applicant is suggested to describe these terms more clearly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 10, 11, 18, 20 is/are rejected under 35 U.S.C §102 (a)(1) as being anticipated by Kwon et al. (US 20180170373 A1).

Regarding claim 1, Kwon et al. (US 20180170373 A1) meets the claim limitations, as follows: 
A method of controlling one or more sensors on a moving vehicle to determine [i.e. Fig. 3-4], comprising: 
identifying, by one or more computing devices, one or more targets of interest [i.e. detection sensor 200 detects one or more objects as the pedestrians P1, P2; Fig. 5];
determining target information using the one or more computing devices, the target information comprising information relating to the identified one or more targets of interest [i.e. the detection sensor 200 is configured to obtain coordinates information of the object; paragraph. 0047-0048]; 
determining, by the one or more computing devices, one or more timing characteristics for capturing data relating to the one or more targets of interest, the one or more timing characteristics being determined based on the target information and a predetermined set of rules relating to information need [i.e. detect a distance and speed between the vehicle and the object based on the information regarding to the coordinates of the object; paragraph. 0048]; and 
controlling, by the one or more computing devices, the one or more sensors to capture data relating to the one or more targets of interest based on the one or more determined timing characteristics [i.e. the controller 100 is configured to recognize more accurate information regarding a position and speed of an object around the vehicle based on information obtained by the capturer 350 and the information detected by the detection sensor 200; paragraph. 0055].

Regarding claim 8, Kwon et al. (US 20180170373 A1)discloses the following claim limitations as set forth in claim 1.

Furthermore, Kwon et al. (US 20180170373 A1) discloses the claim limitations as follows:
The method of claim 1, wherein the one or more timing characteristics are determined based also on a speed of the moving vehicle [i.e. paragraph. 0047-0048].

Regarding claim 10, Kwon et al. (US 20180170373 A1)discloses the following claim limitations as set forth in claim 1.

Furthermore, Kwon et al. (US 20180170373 A1) discloses the claim limitations as follows:
The method of claim 1, further comprising determining whether data captured by the one or more sensors relates to a target of interest, and discarding at least some data which is determined not to relate to a target of interest [i.e. this is a trivial feature with simple modification for a camera function; paragraph. 0047-0048].

Regarding claim 11, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Regarding claim 18, all the claim limitations which are set forth and rejected as per discussion for claim 8.

Regarding claim 20, all the claim limitations which are set forth and rejected as per discussion for claim 1.

Allowable Subject Matter
Claims 2-7, 9, 12-17, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487